                                                                               FILED
                                                                               ocr . 5 201a
                  IN THE UNITED STATES DISTRICT COURT                         Clerk, U
                                                                             °Mstrict Of~ Courts
                      FOR THE DISTRICT OF MONTANA                              ISSOufa 0·0.nfana
                                                                                         IVISion
                           MISSOULA DIVISION


 DAVID and LINDA RICE,                              CV 17-124-M-DWM

              Plaintiffs,

       vs.                                                 ORDER

UNITED STATES OF AMERICA,

              Defendant.


      The parties having filed a stipulation for dismissal (Doc. 20) pursuant to

Rule 41(a),

      IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are DENIED

as moot and all deadlines are VACATED. The bench trial set for January 14,

2019, is VACATED.

      DATED this    ~y of October, 2018.
